ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Bryan Construction, Inc.                      )      ASBCA No. 60519
                                              )
Under Contract No. W9128F-14-C-0030           )

APPEARANCES FOR THE APPELLANT:                       Thomas R. Krider, Esq.
                                                     Shaun C. Kennedy, Esq.
                                                      Oles Morrison Rinker & Baker, LLP
                                                      Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Stacy K. Birkel, Esq.
                                                      Assistant District Counsel
                                                      U.S. Army Engineer District, Omaha

                                  ORDER OF DISMISSAL

        The Board docketed this appeal on 31 March 2016. By letter dated 2 May 2016,
prior to filing its complaint, appellant filed a notice of voluntary dismissal of this appeal
without prejudice. The government does not object. Accordingly, this appeal is dismissed
from the Board's docket without prejudice.

      Dated: 11 May 2016




                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals
        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60519, Appeal of Bryan Construction,
Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2